Citation Nr: 1805661	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  08-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for an ancient schwannoma.

2.  Entitlement to service connection, to include on a secondary basis, for vertigo.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 25, 2008.

 
REPRESENTATION

Veteran represented by:	William C. Herren, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who has since retired.  In August 2016, the Board offered the Veteran an opportunity for another hearing; he did not respond within the designated 30-day period.  Accordingly, there is no outstanding hearing request.  A transcript of the May 2009 hearing is associated with the claims file.

In a March 2017 decision, the Board noted that the Veteran's February 2016 VA Form 9 with respect to the effective date assigned for the Veteran's bilateral hearing loss disability was being returned as it was unsigned and therefore could not be processed.  To date, a signed VA Form 9 has not been received.  Accordingly, the Board does not have jurisdiction over the claim for an effective date earlier than March 19, 2015, for a 70 percent rating for bilateral hearing loss.

In an August 2017 rating decision, the RO granted service connection for headaches and assigned a disability rating.  Such is a full grant of the benefits sought on appeal with respect to such claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  That rating decision also granted entitlement to a TDIU effective April 25, 2008.  The issue has been recharacterized as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the RO granted entitlement to service connection for headaches in an August 2017 rating decision.  In light of the establishment of service connection for that disability, the Board finds that an addendum opinion is necessary to clarify the relationship, if any, between the Veteran's headaches and his ancient schwannoma and vertigo, as suggested by some medical evidence contained in the claims file and in the Board's March 2017 remand.  

In a February 2015 VA examination report, the examiner opined that the Veteran's schwannoma was less likely than not related to his military service, but noted that his schwannoma diagnosis in 2006 came after he presented with a two-year history of left-side occipital pain, headache, and dizziness, lending support to a potential relationship between his diagnosed schwannoma, headaches, and vertigo.  

In the March 2017 VA examination report, the examiner noted that the Veteran's headaches have persisted despite treatment for his schwannoma.  The examiner in that report also opined that the Veteran's vertigo was less likely than not related to service because he had only one instance of vertigo in service and no chronicity of symptoms noted in the Veteran's service treatment records, but did not comment on any potential relationship between vertigo and the Veteran's headaches.

Given the foregoing, the Board finds that an addendum opinion should be obtained addressing a potential secondary relationship between the Veteran's service-connected headaches and his ancient schwannoma and vertigo.

Finally, the issue of entitlement to TDIU prior to April 25, 2008 is inextricably intertwined with the claims being remanded herein, as the outcome of the service connection claims may impact the outcome of the TDIU claim.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of the issue of entitlement to TDIU pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA or private treatment records not on file and associate them with the Veteran's claims file.

2.  After completing the above, return the record to the VA examiner who completed the February 2015 examination and March 2017 opinion to obtain a medical opinion to determine whether the Veteran's schwannoma and/or vertigo are related to his service-connected headaches.  The claims folder must be made available to the examiner for review.  

The examiner must provide an opinion as to whether the Veteran's schwannoma and/or vertigo are at least as likely as not caused or aggravated beyond their natural progression by his service-connected headaches.  The rationale for all opinions must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion. 

3.  After completion of the above and any other warranted development, the AOJ should re-adjudicate the claims that have been remanded, to include entitlement to a TDIU prior to April 25, 2008.  If any benefits sought on appeal remain denied, the AOJ should issue a Supplemental Statement of the Case.  After the Veteran and his attorney are given opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




